The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 14, 2014

                                     No. 04-13-00830-CR

                                Herbert Vince ARCENEAUX,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR4163
                        Honorable Raymond Angelini, Judge Presiding


                                        ORDER
       Appellant has filed a pro se brief. Appellant is represented by Mr. Michael Raign. In
Texas, appellants do not have a right to hybrid representation. Rudd v. State, 616 S.W.2d 623,
625 (Tex. Crim. App. 1981). It is therefore ORDRED that appellant’s pro se brief is
STRICKEN.

        By order dated March 19, 2014, this court granted the second motion for extension of
time filed by Mr. Raign. Our order stated that appellant’s brief must be filed by April 14, 2014.
Our order further stated, “THIS IS THE FINAL EXTENSION OF TIME THAT THE
APPELLANT WILL BE GRANTED.” This order does not extend the deadline set forth in our
prior order.

                                                    _________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of April, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court